 In the Matter of AIR REDUCTION SALES COMPANY, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,FOR ITSELF AND ONBEHALF OF DISTRICT LODGE No. 94,PETITIONERIn the Matter of AIRREDUCTION SALES COMPANY, EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION,No. 11, A. F. L.,PETITIONERCases Nos. 21-R-40.5 and 21-R-4029, respectively.DecidedFebruary 11, 1948Messrs. H. A. HothandMerrill H. Turner,of Los Angeles, Calif., forthe Employer.Mr. E. R. White,of Los Angeles, Calif., for the Machinists.Mr. Drew Taylor,of Los Angeles, Calif., for the Chemical Workers.Mr. William G. Scherer,of Los Angeles, Calif., for the OperatingEngineers.DECISIONDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed, hearing in these cases, as con-solidated, was held at Los Angeles, California, on July 29, 1947, beforeCharles M. Ryan, hearing officer.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-man panelconsisting of the undersigned Board Members.*At the hearing, the Machinists requested leave to withdraw its peti-tion on the ground that the testimony revealed that its request for asingle plant unit was not appropriate.The request is hereby granted.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :*Ctiairman Herzog and Members Murdock and Gray76 N. L R B, No 22149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAir Reduction Sales Company, a Delaware corporation, is engagedin the manufacture and sale of oxygen and acetylene gases, weldingand cutting apparatus, and supplies, at four plants within theCityofLos Angeles, California.During the period from January 1, 1947, toJuly 1, 1947, the Employer purchased for use at these plants materialsvalued at over $125,000, of which about 67 percent represented pur-chases from sources located outside the State of California.Duringthe same period, the Employer sold products valued at over $500,000,of which about 4 percent represented sales to customers located outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists,District Lodge No. 94,herein called the Machinists,is a labor organization which claimed torepresent employees of the Employer.International ChemicalWorkersUnion, No. 11, herein called theChemicalWorkers,is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Union of Operating Engineers,and Local 63 andits subdivisions,herein called the Operating Engineers,are labororganizations affiliated with the American Federation of Labor,claim-ing to represent employees of the Employer.111.THE QUESTION CONCERNING REPRESENTATIONThe Operating Engineers contends that four separate identicalcollective bargaining contracts executed by it and the Employer onJuly 14, 1946, bar any current determination of representatives.Eachof these contracts, covering one of the four Los Angeles plants in-volved herein, provides,inter alia,that :This agreement becomes effective July 14, 1946, and will con-tinue in effect until July 14, 1947, and year to year thereafter,unless written notice of desire to change or modify the Agree-ment is served by either party to the other thirty (30) days priorto the expiration date of this Agreement.On May 5, 1947, the Operating Engineers, by letter, served notice onthe Employer of its desire "to reopen our existing contract for the AIR REDUCTION SALES COMPANY151purpose of changing or modifying wages, hours, and working condi-tions of the foregoing,as provided under terms of our present agree-ment."Before the Employer replied, it had received, on May 29, 1947,and on June 12, 1947,demands for recognition from the Machinistsand Chemical Workers, respectively.Thereafter, on June 6, 1947, andJune 18, 1947, the respective labor organizations filed the petitionsherein.The Employer now refuses to recognize any labor organiza-tion as the exclusive bargaining representative of employees of theEmployer until that labor organization has been certified by the Boardin an appropriate unit.At the hearing, the Operating Engineers contended that, under theterms of each contract, only the wage addenda expired on July 14,1947, and that the remainder of the contract continued from year toyear.In our opinion, the language of the contracts does not supportthis interpretation.According to the plain meaning of each contract,the May 5, 1947, letter from the Operating Engineers to the Employerterminated the contracts on July 14, 1947.Therefore, the 1946 con-tracts are not a bar to a present determination of representatives.In its brief, the Operating Engineers, a coaffiliate of the ChemicalWorkers in the American Federation of Labor, contends that, as ithas jurisdiction over the employees involved herein, the petition ofthe Chemical Workers should be dismissed.The Board is customarilyreluctant to entertain representation petitions in the presence of adispute between sister organizations, as there is a likelihood that allcontentions might be eliminated by submission to the authority of theparent body.However, in this case there is little prospect that thecontroversy can be effectively resolved without resort to the adminis-trative processes of the Act.Under the circumstances, we shall pro-ceed with the investigation.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer,within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the par-ties at the hearing, that all production and maintenance employees ofthe Employer at the following Los Angeles, California, plants: 2423East 58th Street, 2074 Laura Avenue, 5600 Bickett Street, and 5541Randolph Street,excluding truck drivers, machine shop employees,clerical employees,and all guards,professional employees,and super-visors as defined in the amended Act, constitute a unit appropriate foriNatter of Grinnell Company of the Pacific,71 N. L. It. B. 1370, and cases cited therein. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Air Reduction Sales Company, LosAngeles, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Chemical Work-ers Union, No. 11, A. F. L., or by International Union of OperatingEngineers, and Local Union 63 and its subdivisions, A. F. L., for thepurposes of collective bargaining, or by neither.ORDERIT IS ]HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Air Reduction Sales Com-pany, Los Angeles, California, filed by International Association ofMachinists, for itself, and on behalf of District Lodge No. 94, be,and it hereby is, dismissed.8Any participantin the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director have its name removed from the ballot.